       Case 2:19-cv-11803-BWA-JVM Document 29 Filed 01/16/20 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA


 JORGE GOMEZ                                                                   CIVIL ACTION

 VERSUS                                                                        NO. 19-11803

 THE CITY OF NEW ORLEANS,                                                      SECTION M (1)
 JOHN GALMAN, and SPENCER
 SUTTON




        Considering plaintiff’s motion for extension of time (R. Doc. 26), to which no objection

was filed, 1

        IT IS ORDERED that the motion is GRANTED. Plaintiff is granted an additional

fourteen (14) days, through and until January 27, 2020, to file a motion to seek leave of court to

file an amended complaint.



            New Orleans, Louisiana, this 16th day of January, 2020.



                                                                _______________________________
                                                                BARRY W. ASHE
                                                                UNITED STATES DISTRICT JUDGE




        1
            The Court set the deadline to file any opposition for January 14, 2020. R. Doc. 28.
